Lumpkin, J.
1. If a loan broker made a contract with a customer to obtain a loan for the latter amounting to $1,500, for which the broker was. to receive a commission of five per cent.; and if he made an effort and failed to secure the loan, and so infonned his customer; and if he was then notified by the customer that the latter needed a loan of $1,600, and a new agreement was made between them to the effect that the broker was to obtain a loan of that amount and was to receive five per cent, thereof as his commission; and if he notified the customer that he had failed to negotiate the loan for $1,600, and thereupon the customer procured the money elsewhere, the broker would not be entitled to recover his commission, although he may have then negotiated so as to procure a loan of $1,500 for his customer.
2. The evidence in this ease was sufficient to authorize the giving of a charge substantially in accord with the preceding note.
3. The written request to charge, so far as applicable to the facts of the case, was sufficiently covered by the general charge.
4. While the evidence was conflicting and' might have sustained a finding for the plaintiff, yet, the jury having found for the defendant, and the presiding judge having approved their finding, and there being sufficient evidence to support the verdict, this court will not interfere.

Judgment affirmed.


All the Justices eoneur, except Atkinson, J., who did not preside.

Complaint. Before Judge Holden. Taliaferro superior court. May 31, 1905.
James B. & Noel P. Park, for plaintiff.
Hawes Cloud, for defendant.